Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 27, 2019

The Court of Appeals hereby passes the following order:

A19D0502. DOUGLAS G. BURLEY v. THE STATE.

      In 1992, Douglas G. Burley pleaded guilty to one count of malice murder and

the trial court sentenced him to life imprisonment. In May 2019, Burley filed a motion

seeking an out-of-time appeal, which the trial court denied. Burley then filed the

instant application for discretionary appeal.

      Under our Constitution, the Supreme Court has appellate jurisdiction over

“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.

Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be

imposed for the crime of malice murder, jurisdiction over this application appears to

be proper in the Supreme Court. See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290

Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v.

Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court to

transfer “all cases in which either a sentence of death or of life imprisonment has been

imposed upon conviction of murder”); accord Saxton v. Coastal Dialysis & Med.

Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996) (the Supreme Court has the

ultimate responsibility for determining appellate jurisdiction).
      Accordingly, Burley’s application is hereby TRANSFERRED to the Supreme

Court for disposition.


                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    06/27/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.